Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2015/0236276).
Claims 1-5, 7 and 8: Boudreault et al. teaches organic electroluminescent materials and devices comprising phosphorescent complexes of general formula I-A.  The inventive portion of Boudreault et al. is in regards to ligand LA of formula (I).  The ligands are taught to include those which satisfy the limitations of rings A, B, C, and D of Formula (I) of claim 1, including, but not necessarily limited to, the ligands taught in paragraph 0134, such as 
    PNG
    media_image1.png
    191
    127
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    194
    123
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    190
    124
    media_image3.png
    Greyscale
.   These ligands are tuaght to complex to iridium and platinum thereby satisfying claims 2 and 3 (paragraph 0029).  Variable Y1, which corresponds to X, is taught to include NR, O, S, thereby satisfying claims 4 and 5 (paragraph 0031).
While Boudreault et al. does not exemplify compounds having a ring E, Boudreault et al. does teaches that variables R1 through R” as it pertains to ligand LA can include two adjacent substituents which are joined to form a ring (paragraphs 0068-0077).  As such, the preparation of compounds having an additional ring would have been obvious to one of ordinary skill in the art.  As one example, modifying the last of the four compounds shown directly above with a fused benzene ring results in the ligand
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 .  Such a ligand would satisfy all of the limitations of Formula (I) of claim 1 as well as claims 7 and 8.
Claim 9: The ligand shown in the preceding paragraph is one of several ligands which satisfy the ligand types of claim 9.  Specifically, the ligand shown above satisfies the first ligand type on page 2 of Applicants claims.
Claim 10: The ligand shown above satisfies ligand LA144 of claim 10.
Claims 11 and 12: Incorporating the modified ligand shown above with many of the ligands LB taught in paragraph 0135 would satisfy the formula of claim 11 as well as the specific ligands LB of claims 12 and 13.
Claim 14: Boudreault et al. explicitly teaches that variable M includes platinum.  In order to satisfy the valency requirements, the phosphorescent complexes taught by Boudreault et al. would necessarily have the formula Pt(LA)m(LB)2-m where m is equal to zero or 1.  When m is equal to 1, a heteroleptic Pt(LA)(LB) complex results which satisfies the limitations of claim 14.
Claim 15: The rejection of claim 1 is wholly incorporated into claim 15.  Additionally, Boudreault et al. exemplifies preparing organic light emitting devices which include an organic layer comprising a phosphorescent complex.  As described above, the employment of a phosphorescent complex into such a device would have been obvious to one having ordinary skill in the art.
Claim 16: The phosphorescent complexes are taught by Boudreault et al. as being employed as dopants in an emissive layer, thereby satisfying claim 16.
Claims 17 and 18: The exemplified host materials of Boudreault et al. includes many of the same compounds which satisfy claims 17 and 18, such as those taught in paragraph 0161.
Claims 19 and 20: The rejection of claim 1 is wholly incorporated into claim 19.  Additionally, Boudreault et al. teaches consumer products comprising the phosphorescent compounds taught therein (paragraph 0095).  The consumer products listed in claim 20 are also taught by Boudreault et al. in paragraph 0095, thereby satisfying claim 20.  

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2015/0236276) in view of Kamatani et al. (US 2010/0219407).
Claims 1-5, 7 and 8: Boudreault et al. teaches organic electroluminescent materials and devices comprising phosphorescent complexes of general formula I-A.  The inventive portion of Boudreault et al. is in regards to ligand LA of formula (I).  The ligands are taught to include those which satisfy the limitations of rings A, B, C, and D of Formula (I) of claim 1, including, but not necessarily limited to, the ligands taught in paragraph 0134, such as 
    PNG
    media_image1.png
    191
    127
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    194
    123
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    190
    124
    media_image3.png
    Greyscale
.   These ligands are tuaght to complex to iridium and platinum thereby satisfying claims 2 and 3 (paragraph 0029).  Variable Y1, which corresponds to X, is taught to include NR, O, S, thereby satisfying claims 4 and 5 (paragraph 0031).
While Boudreault et al. does not exemplify compounds having a ring E, Boudreault et al. does teaches that variables R1 through R” as it pertains to ligand LA can include two adjacent substituents which are joined to form a ring (paragraphs 0068-0077).  As such, the preparation of compounds having an additional ring would have been obvious to one of ordinary skill in the art.  The inclusion of a fused benzene ring would have been particularly obiouvs given the teachings of Kamatani et al.  Boudreault et al. and Kamatani et al. are combinable because they are from the same field of endeavor, namely, iridium phosphorescent dopant materials for emissive layers in electroluminescent devices.  Kamatani et al. teaches that increasing the conjugate plane away from the metal atom can increase the quantum efficiency of the complex (paragraph 0090).  This is shown in compound A1 of Kamatani et al. as compared to a conventional iridium complex Ir(piq)3.  Compound A1 has a larger dipole moment/oscillator strength compared to Ir(piq)3 which lengthens the migration length of the electron which is transferred to the metal atom to the ligand, allowing for improved light emitting efficiency (paragraph 0091).  Based on this teaching, one having ordinary skill in the art would have been motivated to increase the oscillator strength of the iridium complexes taught by Boudreault et al. by increasing the conjugation length of the ligand by fusing an additional benzene ring onto any one of the compounds taught by therein et al., including compounds 1, 7, 8, 22 and 31.  As one example, modifying the last of the four compounds shown directly above with a fused benzene ring results in the ligand 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 .  Such a ligand would satisfy all of the limitations of Formula (I) of claim 1 as well as claims 7 and 8.
Claim 9: The ligand shown in the preceding paragraph is one of several ligands which satisfy the ligand types of claim 9.  Specifically, the ligand shown above satisfies the first ligand type on page 2 of Applicants claims.
Claim 10: The ligand shown above satisfies ligand LA144 of claim 10.
Claims 11 and 12: Incorporating the modified ligand shown above with many of the ligands LB taught in paragraph 0135 would satisfy the formula of claim 11 as well as the specific ligands LB of claims 12 and 13.
Claim 14: Boudreault et al. explicitly teaches that variable M includes platinum.  In order to satisfy the valency requirements, the phosphorescent complexes taught by Boudreault et al. would necessarily have the formula Pt(LA)m(LB)2-m where m is equal to zero or 1.  When m is equal to 1, a heteroleptic Pt(LA)(LB) complex results which satisfies the limitations of claim 14.
Claim 15: The rejection of claim 1 is wholly incorporated into claim 15.  Additionally, Boudreault et al. exemplifies preparing organic light emitting devices which include an organic layer comprising a phosphorescent complex.  As described above, the employment of a phosphorescent complex into such a device would have been obvious to one having ordinary skill in the art.
Claim 16: The phosphorescent complexes are taught by Boudreault et al. as being employed as dopants in an emissive layer, thereby satisfying claim 16.
Claims 17 and 18: The exemplified host materials of Boudreault et al. includes many of the same compounds which satisfy claims 17 and 18, such as those taught in paragraph 0161.
Claims 19 and 20: The rejection of claim 1 is wholly incorporated into claim 19.  Additionally, Boudreault et al. teaches consumer products comprising the phosphorescent compounds taught therein (paragraph 0095).  The consumer products listed in claim 20 are also taught by Boudreault et al. in paragraph 0095, thereby satisfying claim 20.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,672,997. Although the claims at issue are not identical, they are not patentably distinct from each other.  Compounds 120 and 121 of claim 17 read on all of the limitations of claims 1-4, 6 and 8-10 of the instant application with X being equal to O, rings A, D and E being equal to benzene, variables R1 and R2 represent no substitution, M is equal to Ir, and ligand LA of compounds 120 and 121 are the same as the first and third ligands of claim 9, respectively.  Ligand LA195 and LA145 are the same as the compounds 120 and 121, respectively.

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,069,864. Although the claims at issue are not identical, they are not patentably distinct from each other.  The only difference between instant claim 1 and claim 1 of the ‘864 patent is that the ‘864 patent claims rings A and D to be benzene, while instant claim 1 has rings A and D equal to 6-membered aromatic rings.  Claim 1 of the ‘864 patent claims a species of rings A and D which reads on the genus of rings A and D of the instant application.  Dependent claims 2-6 of the ‘864 patent are the same as dependent claims 2-6 of the instant application.  Claim 1 of the ‘864 patent also includes embodiments which capture the limitations of dependent claims 7 and 8 of the instant application.  Dependent claims 9 and 10 of the ‘864 patent appear to be the same, or substantially similar as, dependent claims 9 and 10 of the instant application.  Claims 11-14 of the ‘864 patent corresponds to claims 11-14 of the instant application.  Independent claims 15 and 19 of the ‘864 patent read on independent claims 15 and 19 of the instant application, respectively, for the same reasons as claim 1 as described above.  Last, claims 16-18 and 20 of the ‘864 patent correspond verbatim to claims 16-18 and 20 of the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 10,680,188. Although the claims at issue are not identical, they are not patentably distinct from each other.  The only difference between instant claim 1 and claim 1 of the ‘188 patent is that the latter claims ring D to be benzene, while the former claims ring D to be a 6-membered aromatic ring.  Claim 1 of the ‘188 patent claims a species of ring D which reads on the genus of ring D of the instant application.  Dependent claims 2-6 and 8 of the ‘188 patent are the same as dependent claims 2-6 and 8, respectively, of the instant application.  Dependent claim 7 of the ‘864 patent includes the obvious embodiment of dependent claim 7 of the instant application as there can only be two possible choices in claim 7 of the instant application and dependent claim 7 of the ‘188 patent captures one of the two embodiments.  Dependent claims 9 and 10 of the ‘188 patent appear to be the same, or substantially similar as, dependent claims 9 and 10 of the instant application.  Claims 11-14 of the ‘188 patent corresponds to claims 11-14 of the instant application.  Independent claims 15 and 19 of the ‘188 patent read on independent claims 15 and 19 of the instant application, respectively, for the same reasons as claim 1 as described above.  Last, claims 16-18 and 20 of the ‘188 patent correspond verbatim to claims 16-18 and 20 of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766